Nelson A. Frahm v. Commissioner.Frahm v. CommissionerDocket No. 21168.United States Tax Court1950 Tax Ct. Memo LEXIS 273; 9 T.C.M. 128; T.C.M. (RIA) 50044; February 21, 19501950 Tax Ct. Memo LEXIS 273">*273  Nelson A. Frahm, pro se.  Joseph F. Rogers, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact MURDOCK, Judge: The Commissioner determined a deficiency of $1,495.08 in the petitioner's income tax for the calendar year 1946. That deficiency resulted in part from including $1,500 in the petitioner's income for 1946 and the petitioner contends that that action of the Commissioner was an error since the $1,500 represented compensation for his services which he received in 1945 and reported as income on his return for 1945. Findings of Fact The petitioner filed his individual income tax return for 1946 with the collector of internal revenue for the first district of Pennsylvania. The petitioner worked prior to August 1944 for The Douglas T. Sterling Company. He did not work for that company after that date. His arrangement with that employer was that he would receive a percentage of the profits. The exact amount owed him had not been determined at the time he left the employ of the company in August 1944. It was later determined that the correct amount owed him was $2,229.28. The employer, during 1945, paid the petitioner $1,500 of the total amount1950 Tax Ct. Memo LEXIS 273">*274  due and, in 1946, paid the remainder less social security withholdings and withholdings of taxes computed on the entire amount. The petitioner reported $1,500 as income for 1945 and reported the remainder of $729.28 as income for 1946. The Commissioner in determining the deficiency for 1946 erroneously held that the entire $2,229.28, including the $1,500, was income of 1946. Decision will be entered under Rule 50.